UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7242


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICKY MCKINLEY INGRAM,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:06-cr-00460-TDS-1)


Submitted: April 16, 2020                                         Decided: April 20, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Angela H. Miller,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Through counsel, Ricky McKinley Ingram appeals the district court’s order denying

his motion, filed pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132

Stat. 5194, 5222, for a reduction in Ingram’s 262-month sentence. We have considered

Ingram’s arguments on appeal in conjunction with the record and find the court did not

abuse its discretion in declining to reduce Ingram’s custodial sentence. Accordingly, we

affirm for the reasons stated by the district court. United States v. Ingram, No. 1:06-cr-

00460-TDS-1 (M.D.N.C. Aug. 21, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2